PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE BOARD OF PATENT APPEALS
AND INTERFERENCES


Application Number: 16/556,015
Filing Date: August 29, 2019
Appellant(s): Zhang et al



__________________
Brian N. Young
For Appellant


EXAMINER'S ANSWER




The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to the appeal brief as filed on 04/15/22 appealing from the Office action mailed 11/17/21.
 
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 11/17/21 from which the appeal is taken is being maintained by the Examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.” New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejections are applicable to the appealed claims:  

A.	Claims 5-8 and 10-25 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over LIU et al (2017/0353719 A1) in view of Boon et al (2009/0116760 A1).
Regarding claims 5, 15, 20, and 23-24, LIU et al discloses an apparatus/method comprising:
one or more computer processors (paras. [0092], [0100]); and
a non-transitory computer-readable storage medium containing instructions, that when executed, control a computer system to be operable for a method (paras. [0092], [0100]), comprising:
selecting, by a computing device (decoder), a first template of pixels (left column) that is outside a first (target or current block) block and a second template of pixels (left second column) that is outside the first (target or current) block, wherein the first template (left column) and the first/current block are in a same frame and the second template (left second column) and the first block are in the same frame (Figs. 9, 11-14, and 16-17);
calculating, by the computing device, a first weight (W1) based on the first template of pixels and a second weight (W2) based on the second template of pixels (2020) (abs.; Figs. 14 and 20; paras. [0030], [0048], [0054]); 
applying, by the computing device, the first weight (W1) to a third template of pixels (top row) to generate a weighted third template of pixels (end result of weighting the first weight), and applying the second weight (W2) to a fourth template of pixels (top second row) to generate a weighted fourth template of pixels (end result of weighting the second weight) (Fig. 14; para. [0066]); and 
using, by the computing device, the weighted third template of pixels, and the weighted fourth template of pixels, in a prediction search (abs.; Fig. 20; para. [0054], [0067], [0094]).
LIU et al does not seem to particularly disclose:
selecting, by the computing device, a first region of pixels that are inside the first block and a second region of pixels that are inside the first block, wherein the first template and first region are similar sizes in the same frame and the second template and the second region are similar sizes in the same frame;
calculating, by the computing device, the first weight based on the first region of pixels; and the second weight based on the second region of pixels; 
applying, by the computing device, the first weight to the third template of pixels that is outside of a second block to generate the weighted third template of pixels, and applying the second weight to the fourth template of pixels that is outside of a second block to generate the weighted fourth template of pixels; and
using, by the computing device, the weighted third template of pixels, and the weighted fourth template of pixels, in a motion prediction search, to determine a reference block for a block being coded in a different frame than the reference block.
However, Boon et al teaches image predicting decoding/coding device/method comprising: 
selecting, by a computing device, a first region (411, 412) of pixels that are inside a first block (402, 406) and a second region (421, 422, 431, 432, 441, 442) of pixels that are inside the first block (402, 406) (Figs. 7-10; paras. [0175-0182]);
calculating, by the computing device, a first weight based on the first region of pixels, and a second weight based on the second region of pixels (paras. [0176], [0179], [0181], [0183]); 
applying/comparing a weighted first template (462) of pixels for a second block (461, 471) to the weighted first template of pixels that is outside of a second block, for a third block (751-754, 771-774), and applying/comparing a weighted second template (472) of pixels for the second block (461, 471) to the weighted second template of pixels that is outside of the second block (461, 471), for the third block (751-754, 771-774) to determine whether the second block is similar to the third block (Figs. 11-12; paras. [0170], [0189], [0191], [0201]); 
wherein the first template (462) and the first region (412) are similar sizes (8x8) in a same frame and the second template (472) and the second region (421, 422, 431, 432, 441, 442) are similar sizes (8x8) in the (similar) same frame (Figs 7-11; paras. [0175-0182]; [0151-0152]); and

the first weighted template of pixels and the second weighted template of pixels are used in a motion prediction search (corresponding to MVs, 407 and 408) to determine a reference block (461 or 462 from reference image 403) for a block being coded in a different frame ((B), 402) than the reference block, whereby prediction signals can be generated with good efficiency and prevent decline in the prediction accuracy in relation to pixels which are situated distantly from the boundaries of the object region (abs.; Figs. 7-10 and 11-13; paras. [0145-0147], [0176], [0179], [0181], [0183], [0194-0197], [0012]).
calculating, by the Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the method as taught by LIU et al to incorporate/combine Boon et al’s teachings as above so as to, 
select, by the computing device, the first region of pixels that are inside the first block and a second region of pixels that are inside the first block, wherein the first template and first region are similar sizes in the same frame and the second template and the second region are similar sizes in the same frame;
computing device, the first weight based on the first region of pixels; and the second weight based on the second region of pixels; 
applying, by the computing device, the first weight to the third template of pixels that is outside of the second block to generate the weighted third template of pixels, and applying the second weight to the fourth template of pixels that is outside of a second block to generate the weighted fourth template of pixels; and
using, by the computing device, the weighted third template of pixels, and the weighted fourth template of pixels, in the motion prediction search, to determine the reference block for the block being coded in a different frame than the reference block, thereby prediction signals can be generated with good efficiency and prevent decline in the prediction accuracy in relation to pixels which are situated distantly from the boundaries of the object region. 
Regarding claim 6, LIU et al discloses the first template of pixels includes pixels to a left of the first block, and the second template of pixels includes pixels to a top of the first block (Figs. 9, 11-14, and 16-17).
Regarding claim 7, LIU et al discloses, wherein:
the first weight (W1) is associated with the first template and the second weight (W2) is associated with the second template (Fig. 14), and
the first template (left) of pixels including pixels that neighbor the pixels in a first region of pixels, and the second template (top) of pixels includes pixels that neighbor the pixels in a second region of pixels (Figs. 16-17).
Regarding claim 8, LIU et al discloses calculating the first weight and the second weight comprises calculating a first difference between pixels in the first template of pixels and the first region of pixels and a second difference between pixels in the second template of pixels and the second region of pixels, respectively (Figs. 16-17; para. [0086]).
Regarding claim 10, LIU et al discloses inserting the first weight and the second weight in an encoded bitstream (2030, 2110) (Figs. 20-21; paras. [0094-0095]; see also LIU et al’s claims 5 and 9).
Regarding claim 11, Boon et al teaches the first weight and the second weight are used to select the second block (406), to use as a reference (block) for decoding the first block (paras. [0176], [0179], [0181], [0183], [0071]).
Regarding claim 12, Boon et al teaches the first block (402) is in a first frame of a video (401), and the second block (406) is in a second frame of the video (403) (Figs. 7-10).
Regarding claim 13, Boon et al teaches searching for a third block (711-714, 721-724, 731-734, 741-744) to use as a reference for the second block, wherein the second block is being decoded using the first weight and the second weight (Figs. 7-10; paras. [0175-0183], [0071]).
Regarding claims 14 and 22, LIU et al discloses determining a first template of pixels for the first block and a second template of pixels for the first/current block (Figs. 9, 11-14, and 16-17); and
applying the first weight (W1) to the first template of pixels for the first block to generate a weighted first template of pixels for the first block, and applying the second weight (W2) to the second template of pixels for the first block to generate a weighted second template of pixels for the first block (Fig. 14; para. [0066]).
Furthermore, Boon et al teaches:
Calculating the first weight based on the first region of pixels, and the second weight based on the second region of pixels, and the first weight and the second weight are used in the motion prediction search for the reference/third block as discussed above.
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the method as taught by LIU et al to incorporate/combine Boon et al’s teachings as above so as to determine the first template of pixels for the third block and the second template of pixels for the third block, and apply the first weight (W1) to the first template of pixels for the third block to generate the weighted first template of pixels for the third block, and apply the second weight (W2) to the second template of pixels for the third block to generate the weighted second template of pixels for the third block, for substantially the same reason/rational as discussed above. 
Regarding claim 16, LIU et al discloses: 
applying the first weight to the first template of pixels for the first block to generate the weighted first template of pixels for the first block, and
applying the second weight to the second template of pixels for the first block to generate the weighted second template of pixels for the first block (Fig. 14; para. [0066]).
Furthermore, Boon et al teaches:
comparing a weighted first template (462) of pixels for a plurality of third blocks (751-754) to the weighted first template of pixels for the second block (461), and comparing the weighted second template (472) of pixels for the plurality of third blocks (771-774) to the weighted second template of pixels for the second block (461), to determine whether the second block is similar to the third block, and selecting one of the plurality of third blocks based on the comparing (Figs. 11-12; paras. [0170], [0189], [0191], [0201]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the method as taught by LIU et al to incorporate/combine Boon et al’s teachings as above so as to:
apply the first weight to the first template of pixels for a plurality of third blocks to generate the weighted first template of pixels for the plurality of third blocks;
apply the second weight to the second template of pixels for the plurality of third blocks to generate the weighted second template of pixels for the plurality of third blocks, for substantially the same reason/rational as discussed above.
Regarding claim 17, Boon et al teaches, wherein the plurality of third blocks (as above) are included in a search area in the frame (403) (Figs. 11-12).
Regarding claim 18, Boon et al teaches, the second block is being decoded as discussed above, wherein the first block (402) is signaled as a reference block in an encoded bitstream, and the third block (as above) is searched for as a new reference block to use to decode the second block (Figs. 7-10; paras. [0175-0183], [0071]).
Regarding claim 19, Boon et al teaches, wherein the second block (as above) is in a first frame (403), and the first block (402) is in a second frame (401).
Regarding claim 21, Boon et al teaches, searching for a third block to use as a reference for the second block (Figs. 7-10; paras. [0175-0183], [0071]), wherein the second block is being decoded as discussed above.

Regarding claim 25, LIU et al in view of Boon et al teaches:
calculating the first weight (W1) based on the first template of pixels and the first region of pixels, and the second weight (W2) based on the second template of pixels and second first region of pixels as discussed above. 
LIU et al discloses selecting the first template of pixels (left column) and the second template of pixels (left second column) as discussed above.
Furthermore, Boon et al teaches:
Selecting the first region (411, 412) of pixels that are inside a first block (402, 406) and the second region (421, 422, 431, 432, 441, 442) of pixels that are inside the first block (402, 406) (Figs. 7-10; paras. [0175-0182]);
wherein the first template (462) and the first region (412) are similar sizes (8x8) in a same frame and the second template (472) and the second region (421, 422, 431, 432, 441, 442) are similar sizes (8x8) in the similar same frame (Figs 7-11; paras. [0175-0182]; [0151-0152]);  
wherein, the template signal is generated on the basis of prediction related information which includes a method for generating a signal having a high correlation to the object pixel signal of an object region, and in other words, the template signal is a signal which has the smallest error with respect to the pixel signal of the object region, so that by using texture signals which includes this template signal, it is possible to generate a prediction signal having lower noise (para. [0034]).  
Moreover, in a present embodiment, the region which contains this template signal can be set to any desired shape, so that the region including the template signal is called the “specified region”, wherein the region, which is searched by the template matching process and is similar to the specified region is called a “similar region”, and the region to which each pixel groups of a plurality of texture signals which is inputted to a synthesizer, wherein the region having the same shape as the target region for prediction is called the texture region (Figs. 7-10; paras. [0151], [0153], [0155], [0158], [0175], [0178], [0180], [0182]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the method as taught by LIU et al to incorporate/combine Boon et al’s teachings as above so that calculating the first weight (W1) based on the first template of pixels and the first region of pixels comprises comparing (searched by template matching) pixels in a same position in the first template of pixels and the first region of pixels, and calculating the second weight (W2) based on the second template of pixels and the second region of pixels comprises comparing (searched by template matching) based on the second template of pixels and second region of pixels, in order to determine the “similar region”, corresponding to the respective template signal, which has the smallest error with respect to the pixel signal of the respective/corresponding (object) region, so that by using texture signals which includes this template signal, it is possible to generate a prediction signal having lower noise.

B.	Claim 9 is rejected under AIA  35 U.S.C. 103(a) as being unpatentable over LIU et al (2017/0353719 A1) and Boon et al (2009/0116760 A1) as applied to claim 8 above, and further view of SHARMAN et al (2020/0029076 A1).
Regarding claim 9, the combination of LIU et al and Boon et al does not seem to particularly disclose, wherein calculating the first weight and the second weight comprises calculating a weighted distribution of the first difference and the second difference.
However, SHARMAN et al teaches encoding/decoding with variable intra prediction direction sets comprising Fig. 23 illustrating a block (1400) having sub-regions (1410, 1420) in which the set of available prediction directions may be different in their weight distribution of possible directions compared to one or both of the other sub-region of pixels so that the encoder provides varying sets of candidate prediction directions applicable to a sample in dependence upon the position of that sample within the image region (Fig. 23.; para. [0118]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the method as taught by LIU et al to incorporate/combine SHARMAN et al’s teaching as above so that calculating the first weight and the second weight comprises calculating the weighted distribution of LIU et al’s first difference and second difference, so that the encoder provides varying sets of candidate prediction directions applicable to a sample in dependence upon the position of that sample within the image region.

(2) Response to Argument
Appellant’s remarks/arguments as filed on 04/15/22 in the appeal brief have been fully considered, but they are not persuasive. 
The Appellant presents remarks/arguments contending the Examiner’s rejections of claims 5-25 under (AIA ) 35 U.S.C. § 103.
	However, after careful consideration of the arguments/remarks presented, the Examiner must respectfully disagree for the reasons that follow and submit to the board that the rejections be sustained.


The Appellant presents remarks/arguments comprising: 
i)	LIU and Boone do not disclose “applying the first weight to a third template of pixels that is outside of a second block” as recited in independent claim 5;
ii)	the cited references do not disclose “the first template and first region are similar sizes in the same frame and the second template and the second region are similar sizes in the same frame;
iii) 	it would have not been obvious to incorporate/combine Liu and Boon, because Liu is directed to intra-prediction and Boon is directed to inter-prediction; and 
iv)	the cited references do not disclose “comparing pixels in a same position in the first template of pixels and the first region of pixels and comparing pixels in a same position in the second template of pixels and the second region of pixels”, as recited in dependent claim 25.
However, after careful scrutiny and reconsideration of the cited prior art reference(s), the Examiner must respectfully disagree and maintain the grounds of rejection(s) for the reasons that follow.
In response to remarks i), regarding Appellant's remarks against the references individually, one cannot show nonobviousness by attacking references individually,
where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091,231 USPQ 375 (Fed. Cir. 1986).
In this case, LIU et al, as a primary reference, clearly discloses:
applying the first weight (W1) to a third template of pixels (top row) to generate a weighted third template of pixels (an end result of weighting the first weight), and applying the second weight (W2) to a fourth template of pixels (top second row) to generate a weighted fourth template of pixels (an end result of weighting the second weight) (Fig. 14; para. [0066]).
LIU et al does not seem to particularly/explicitly disclose:
applying the first weight to the third template of pixels that is outside of a second block to generate the weighted third template of pixels.
However, Boon et al, utilized as a secondary/supporting reference, teaches image predicting decoding/coding device/method comprising: 
selecting, by a computing device, a first region (411, 412) of pixels that are inside a first block (402, 406) and a second region (421, 422, 431, 432, 441, 442) of pixels that are inside the first block (402, 406) (Figs. 7-10; paras. [0175-0182]);
calculating, by the computing device, a first weight based on the first region of pixels, and a second weight based on the second region of pixels (paras. [0176], [0179], [0181], [0183]); 
applying/comparing a first weighted template (462) of pixels for a second block (461, 471) to the first weighted template of pixels that is outside of the second block (461, 471), for a third block (751-754, 771-774), and applying/comparing a second weighted template (472) of pixels for the second block (461, 471) to the second weighted template of pixels that is outside of the second block (461, 471), for the third block (751-754, 771-774), in order to determine whether the second block is similar to the third block, whereby prediction signals can be generated with good efficiency and prevent decline in the prediction accuracy in relation to pixels which are situated distantly from the boundaries of the object region (Figs. 11-12; paras. [0170], [0189], [0191], [0201], [0012]). 
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the method as taught by LIU et al to incorporate/combine Boon et al’s teachings as above so as to applying the first weight to the third template of pixels that is outside of the second block, in order to generate the weighted third template of pixels,
and determine whether the second block is similar to the third block, whereby prediction signals can be generated with good efficiency and prevent decline in the prediction accuracy in relation to pixels which are situated distantly from the boundaries of the object region.
In response to remarks ii), LIU et al, as the primary reference, discloses an apparatus/method comprising:
selecting a first template of pixels (left column) that is outside a first (target or current block) block and a second template of pixels (left second column) that is outside the first (target or current) block, wherein the first template (left column) and the first/current block are in a same frame and the second template (left second column) and the first block are in the same frame (Figs. 9, 11-14, and 16-17).
LIU et al does not seem to particularly/explicitly disclose:
selecting a first region of pixels that are inside the first block and a second region of pixels that are inside the first block,
wherein the first template and the first region are similar sizes in the same frame, and the second template and the second region are similar sizes in the same frame.


However, Boon et al, utilized as the secondary/supporting reference, teaches image predicting decoding/coding device/method comprising: 
selecting a first region (411, 412) of pixels that are inside a first block (402, 406) and a second region (421, 422, 431, 432, 441, 442) of pixels that are inside the first block (402, 406) (Figs. 7-10; paras. [0175-0182]); 
applying/comparing a weighted first template (462) of pixels for a second block (461, 471) to the weighted first template of pixels that is outside of a second block, for a third block (751-754, 771-774), and applying/comparing a weighted second template (472) of pixels for the second block (461, 471) to the weighted second template of pixels that is outside of the second block (461, 471), for the third block (751-754, 771-774) to determine whether the second block is similar to the third block (Figs. 11-12; paras. [0170], [0189], [0191], [0201]); 	
the first template (462) and the first region (412) are similar sizes (8x8) in a same frame (a frame size encompassing/combining both the template and the region size(s)) (402, 406, 461, (471 plus 472 as a single/integrated/combined frame), (471 plus 1305 as another single/integrated/combined frame), relevant to corresponding size illustration only, as broadly claimed), and 
the second template (472) and the second region (421, 422, 431, 432, 441, 442) are similar sizes (e.g., 8x8) in the same frame (471 plus 472 as a single/integrated frame), (471 plus 1305 as another single/integrated frame, as broadly claimed), (according to an alternative embodiment, see Figs. 12A-12B and 13A-13B) (Figs 7-13; paras. [0175-0182]; [0151-0152]).
Moreover, in a present embodiment, the region which contains this template signal can be set to any desired shape, so that the region including the template signal is called the “specified region”, wherein the region, which is searched by the template matching process and is similar to the specified region is called a “similar region”, and the region to which each pixel groups of a plurality of texture signals which is inputted to a synthesizer, wherein the region having the same shape as the target region for prediction is called the texture region (Figs. 7-10; paras. [0151], [0153], [0155], [0158], [0175], [0178], [0180], [0182]).
Therefore, it would have been considered contentiously obvious to a person of ordinary skill in the relevant art employing the method as taught by LIU et al to incorporate/combine Boon et al’s teachings as above, wherein the first template and first region are similar sizes in the same frame and the second template and the second region are similar sizes in the same frame (by utilizing the alternative embodiment as above illustrating the alternative design preference/selection), in order to determine the reference block for the block being coded in a different frame than the reference block, thereby prediction signals can be generated with good efficiency and prevent decline in the prediction accuracy in relation to pixels which are situated distantly from the boundaries of the object region. 
In response to remarks iii), in this case, LIU et al, as the primary reference, mainly discloses technical concepts/features relevant with respect to a broad topic of intra-prediction.
However, the apparatus/method claims 5, 20, and 24 are written so broadly that these claims do not even mention/ascertain/illustrate “an inter-prediction” method, wherein the only method/step/limitation/feature, which (clearly) is employed under the concept of an inter-prediction is recited as “using …, a motion prediction search, to determine a reference block for a block being coded in a different frame than the reference block”, of which the Examiner clearly admitted in the Office action that LIU et al certainly lacks this feature/limitation.
Nevertheless, Boon et al, utilized as the secondary/supporting reference, further teaches an encoder/decoder (Figs. 1 and 19) for utilizing/using a both inter-frame prediction method and intra-frame prediction method (Figs. 14 and 18), and 
the first weighted template of pixels and the second weighted template of pixels are used in a motion prediction search (corresponding to MVs, 407 and 408) to determine a reference block (461 or 462 from reference image 403) for a block being coded in a different frame ((B), 402) than the reference block, whereby prediction signals can be generated with good efficiency and prevent decline in the prediction accuracy in relation to pixels which are situated distantly from the boundaries of the object region, as discussed above.
Moreover, MPEG-n and/or HEVC standard certainly comprises an overlapping subject matter between an inter-frame prediction method and an intra-frame prediction method (due to a nature of commonality functioning of a motion prediction), since the intra-frame prediction method relies on a motion search technique limiting within a same frame (e.g., a spatial prediction scheme), whereas the inter-frame prediction method relies on a similar motion search technique limiting within a reference frame and a current frame (e.g., a temporal prediction scheme).
Note: Applicant’s specification comprises/includes an encoder/decoder (Figs. 10-11) utilizing both inter-frame prediction scheme (1012, 1108) and intra-frame prediction scheme (1010, 1106).
Therefore, the apparatus/method claims 5, 20, and 24, due to broadly written claimed features, such that LIU et al reference was utilized to meet/anticipate majority of the claimed features, which are considered as a broad overlapping subject matter between the inter-frame prediction method and the intra-frame prediction method as discussed above.
Therefore, utilizing the teachings of the combination of prior art references (LIU et al in view of Boon et al) would be considered obvious and quite sufficient/proper, since LIU et al discloses a broad overlapping subject matter with respect to the intra-frame prediction method and inter-frame prediction method, and Boon et al teaches using/utilizing the both inter-frame prediction method and intra-frame prediction method as discussed above.
In response to remarks iv),	as per the dependent claim 25, LIU et al in view of Boon et al teaches calculating the first weight (W1) based on the first template of pixels and the first region of pixels, and the second weight (W2) based on the second template of pixels and the second region of pixels as discussed above. 
Furthermore, LIU et al discloses selecting the first template of pixels (left column) and the second template of pixels (left second column) as discussed above.
Moreover, Boon et al teaches:
selecting the first region of pixels (411, 412) that are inside a first block (402, 406) and the second region of pixels (421, 422, 431, 432, 441, 442) that are inside the first block (402, 406) (Figs. 7-10; paras. [0175-0182]);
wherein the first template (462) and the first region of pixels (411, 412) are similar sizes by a comparison (e.g., 8x8) in the same frame and the second template (472) and the second region of pixels (421, 422, 431, 432, 441, 442) are similar sizes by a comparison (e.g., 8x8) in the same frame (according to the alternative embodiment further discussed above) (Figs 7-11; paras. [0175-0182]; [0151-0152]);  
wherein, the template signal is generated on the basis of prediction related information which includes a method for generating a signal having a high correlation to the object pixel signal of an object region, and in other words, the template signal is a signal which has the smallest error with respect to the pixel signal of the object region, so that by using texture signals which includes this template signal, it is possible to generate a prediction signal having lower noise (para. [0034]).  
Moreover, in a present embodiment, the region which contains this template signal can be set to any desired shape, so that the region including the template signal is called the “specified region”, wherein the region, which is searched by the template matching process and is similar to the specified region is called a “similar region”, and the region to which each pixel groups of a plurality of texture signals which is inputted to a synthesizer, wherein the region having the same shape as the target region for prediction is called the texture region (Figs. 7-10; paras. [0151], [0153], [0155], [0158], [0175], [0178], [0180], [0182]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the method as taught by LIU et al to incorporate/combine Boon et al’s teachings as above so that calculating the first weight (W1) based on the first template of pixels and the first region of pixels comprises comparing pixels (which is searched by the template matching) in a same position (having the same/similar sizes) in the first template of pixels and the first region of pixels, and calculating the second weight (W2) based on the second template of pixels and the second region of pixels comprises comparing pixels (which is searched by the template matching) in a same position (having the same/similar sizes) in the second template of pixels and second region of pixels, in order to determine the “similar region”, corresponding to the respective template signal, which has the smallest error with respect to the pixel signal of the respective/corresponding (object) region, so that by using texture signals which includes this template signal, it is possible to generate a prediction signal having lower noise.

In summary, in view of the all of the reasons and/or rational unperpinning/supporting the conclusion of obviousness as set forth above, the last Office action comprising rejections of claims 5-25 under (AIA ) 35 U.S.C. § 103, have been deemed proper. 

(3) Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.




(4) Conclusion 
For the above reasons, it is believed that the rejections should be sustained. 





Respectfully submitted,



/SHAWN S AN/            Primary Examiner, Art Unit 2483                                                                                                                                                                                            








Conferees:
/JOSEPH G USTARIS/             Supervisory Patent Examiner, Art Unit 2483  

/Dave Czekaj/             Supervisory Patent Examiner, Art Unit 2487